Joseph Hill was indicted and tried for stealing one local passenger ticket of the value of two dollars and seventy-five cents, of the goods and chattels of the Philadelphia, Wilmington and Baltimore Railroad Company. It had been stolen from the ticket office and from the custody of the ticket agent of the company at Harrington, and had not been stamped and dated by him, or used, or disposed of by the prisoner on the road or otherwise.
held otherwise, and Chief Justice Gilpin remarked that the rule at common law is that larceny can only be committed of personal property, or goods and chattels which have some intrinsic value, or a value in itself without reference to any other matter or thing. The intrinsic value of such a piece of printed pasteboard merely is not even appreciable in any coin we have, and as we have no statutory provision making such an article as this railroad ticket a subject of larceny, we do not think the indictment can be sustained, and we must therefore direct the jury to acquit the prisoner.